In re application of							:
Ramesh Kakkad								:		
Serial No. 15/833,795							:	DECISION ON
Filed:	December 06, 2017						:	PETITION
For:  	METHOD OF FABRICATING THIN FILM PHOTOVOLTAIC		:
DEVICES							:

This is a decision on the Petition under 37 CFR 1.181 filed on March 01, 2021 to request that the examiner be instructed to prepare a timely written and complete response to each of the Applicant’s requests for affidavits and clarifications under 37 CFR 1.104 filed September 23, 20201.

A Request for Continued Examination (RCE) was filed on September 23, 2020 that contained both amendments to the claims and remarks/arguments. The arguments included the following:

III.  Paper No. 202006092 asserts that “Stephens et al. teaches an n-type silicon layer arranged on the transparent electrode ... an intrinsic silicon layer arranged on the n-type silicon layer, the p-type silicon layer being doped ... the p-type silicon layer being spaced apart from each of the substrate and the transparent electrode by a combination of the n-type silicon layer and the intrinsic silicon layer ...” and “Stephen el al teaches a p-type silicon layer arranged on the intrinsic silicon layer, the p-type silicon layer being doped ... and the intrinsic silicon layer … .”

What is missing from the Examiner’s unusual abbreviated paraphrase of Applicant’s claims 1 and 24 are the entireties of the spatial relationships in combination with Applicant’s “crystallization being initiated” defined by claims 1 and 24. Why?

Moreover, where, and how, does 35 U.S.C. §102 authorize an examiner to examine and to render a finding of fact based upon a paraphrase of the language of an applicant’s claim; authorize an examiner to examine and to render a finding of fact based upon an abbreviation of the language of an applicant’s claim; or authorize an examiner to examine and to render a finding of fact based upon an unusual shortening of the language of an applicant’s claim? Applicant respectfully observes that the facts which support these applications of 35 U.S.C. §102 are within the personal knowledge of, and are known only by the Examiner. Accordingly, Applicant, pursuant to 37 CFR § 1.104, respectfully requests an affidavit from the Examiner stating:

[A] Where and how 35 U.S.C. §102 authorizes an examiner to examine and to render a finding of fact based upon a paraphrase of the language of an. applicant’s claim.

[B] Where and how 35 U.S.C. § 102 authorizes an examiner to examine and to render a finding of fact based upon an abbreviation of the language of an applicant’s claim.

[C] Where and how 35 U.S.C. §102 authorizes an examiner to examine and to render a finding of fact based upon an unusual truncation of the language of an applicant’s claim.

IV. The reasoning of the Office is unclear because Paper No. 20200609 improperly abbreviated Applicant’s claims 1 and 24, by asserting pursuant to §806.05(f) that:
“The product as claimed ... such as one that does not require crystalizing a combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer...” [Applicant respectfully observes that the Examiner’s product is not so defined by either claim l or 24] See Paper No. 20200609.

This reasoning, which focuses upon an abbreviated and truncated version of Applicant’s claims, is at cross-purposes with the Examiner’s assertion that “determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production [if] the product in the product-by-process claim is the same as or obvious from a product in the prior art.” Attention is invited to consider the conditional article “if.” See Paper No 20200609

Applicant respectfully observes that the pending claims define structures with “a combination, of the n-type silicon, layer, the intrinsic silicon layer and the p-type silicon layer crystallized ... .” Unexplained in Paper No. 20200609 how the Examiner could read Applicant’s claims as defining a structure “as claimed ... such as one that does not require crystalizing a combination of the n-type silicon layer, the intrinsic silicon layer and the p-type silicon layer ... ?’

Where, and how, does 35 U.S.C. §102 authorize an examiner to examine and to render a finding of fact based upon a paraphrase of the language of an applicant’s claim; authorize an examiner to examine and to render a finding of fact based upon an abbreviation of the language of an applicant’s claim; or authorize an examiner to examine and to render a finding of fact based upon an unusual, shortening of the language of an applicant’s claim? Applicant respectfully observes that the facts which support these applications of 35 U.S.C. §102 are within the personal knowledge of, and are known only by the Examiner. Accordingly, Applicant, pursuant to 37 CFR § l. 104, respectfully requests an affidavit from the Examiner stating:

[D] Where and how 35 U.S.C. §102 authorizes an examiner to examine and to render a finding of fact based upon a paraphrase of the language of an applicant’s claim that fails to consider the word “crystallized.”

[E] Where and how 35 U.S.C. §102 authorizes an examiner to examine and to render a finding of fact based upon an abbreviation of the language of an applicant’s claim that fails to consider the word “crystallized.”

[F] Where and bow 35 U.S.C. §102 authorizes an examiner to examine and to render a finding of fact based upon an unusual truncation of the language of an applicant’s claim that fails to consider the word “crystallized.”.


Pages 7-8, 10-13, 17-18, 32-43, particularly pages 37-39 that specifically provides clarification to Applicant’s requests [A]-[F] noted above. 

DECISION
The present petition states “[a]pplicant timely requested clarification of the Examiner’s statements based upon noticed facts, given facts and other facts mentioned in Paper No. 20201218 mailed on 31st of December 2020, and respectfully traversed implicit use of official notice in those enumerated states; consequently, the Examiner is compelled to provide documentary evidence in the next Office action if the rejection is maintained.  See 37 CFR 1.104(c)(2).”  

This is unpersuasive for the following reasons:
(1)  37 CFR 1.104(c)(2) states “In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.” This Patent Rule does not appear pertinent to Applicant’s argument. Perhaps the Applicant intended to cite 37 CFR 1.104(d)(2), which states “When a rejection in an application is based on facts within the personal knowledge of an employee of the Office, the data shall be as specific as possible, and the reference must be supported, when called for by the applicant, by the affidavit of such employee, and such affidavit shall be subject to contradiction or explanation by the affidavits of the applicant and other persons.” However, 37 CFR 1.104(d)(2) is directed to citation of references and affidavits related to citations of references and state of the art, not interpretations of how art should be applied under 35 USC 102.

(2)  Contrary to the arguments presented before the Examiner and in the present petition, the Examiner has not relied upon “Official Notice” to reject any of the pending claims. MPEP 2144.03 sets forth circumstances where the Examiner may take official notice of facts not in the record and rely on common knowledge in making a rejection. These situations are limited to situations where the facts asserted are well known and are considered common knowledge in the art. The teachings relied upon in the Examiner’s art rejection do not take any official notice and are being entirely relied upon as noted in the prior art reference.  

(3)  The Applicant’s request for an Examiner affidavit are directed to issues [A]-[F] in the September 23, 2020 response. These issues are all directed to Applicant’s disagreement with the Examiner rejecting the pending article claims that contain a specific crystallization process step under 35 USC 102. The Examiner’s position is very clear as to the basis that is being used to reject these claims under 35 USC 102. The Examiner has not only clearly explained this on the record, but also provided specific citations 

In conclusion, there is no requirement that the Examiner provide an affidavit to support their position in any of the present prior art rejections, since no official notice is being taken by the Examiner. Further, the Applicant’s arguments are directed to the application of prior art, which is not a petitionable matter, but rather an appealable matter. Accordingly, this decision is limited to Applicant’s request for an Examiner affidavit only and not to the appropriateness of the Examiner’s position with respect to whether the claims are properly rejected under 35 USC 102.



For the above reasons, this petition is DENIED. 



/Timothy H. Meeks/
_____________________________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc

ROBERT E. BUSHNELL & LAW FIRM200 North Rolling RoadCatonsville, MD 21228-4252



    
        
            
        
            
        
            
    

    
        1 The Petition erroneously states that the date of the Applicant’s request for clarification and an Affidavit under CFR 1.104 is “[o]n or about, the 23rd of August 2020”.  The actual date of this request was September 23, 2020.
        2 Paper No. 20200609 refers to the Advisory Action mailed on June 16, 2020.